Exhibit 10(a)

AMENDMENT TO LONG-TERM INCENTIVE COMPENSATION PLAN

Effective February 28, 2012, Section 2.1(l) of the Long-Term Incentive
Compensation Plan is amended to read in its entirety as follows:

“Employee” means (i) an individual who is a common law employee (including an
officer or director who is also an employee) of the Company or an Affiliate, and
(ii) an individual (a) who is no longer employed by the Company or an Affiliate
due to Retirement or otherwise, (b) who is eligible to receive a cash bonus or
other cash compensation earned while in the employment of the Company or an
Affiliate, and (c) whose cash bonus or other cash compensation the Committee, in
its discretion, determines that all or a portion thereof be paid in the form of
an Award under the Plan.